Citation Nr: 0802078	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  05-33 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas


THE ISSUES

1.  Entitlement to service connection for otitis media and 
otitis externa. 

2.  Entitlement to service connection for residuals, left 
wrist injury. 

3.  Entitlement to an initial rating in excess of 10 percent 
for bilateral pes planus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran reportedly served on active duty in the U.S. 
Marine Corps from August 1982 to August 1985, and in the U.S. 
Navy from November 1986 to November 2003.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2004 rating 
decision, by the San Diego, California, Regional Office (RO), 
which granted service connection for bilateral pes planus, 
evaluated as 0 percent disabling, effective December 1, 2003; 
that rating action also denied service connection for otitis 
media and otitis externa, and service connection for 
residuals, left wrist fracture.  The veteran perfected an 
appeal to that decision.  Thereafter, in September 2005, 
jurisdiction over the veteran's claims folder was transferred 
to the VA Regional Office in Waco, Texas.  

The veteran appeared and offered testimony at a hearing 
before a Decision Review Officer (DRO) at the RO in February 
2006.  A transcript of that hearing is of record.  
Subsequently, in April 2006, the RO increased the evaluation 
for bilateral pes planus from 0 percent to 10 percent, 
effective December 1, 2003.  That, however, is not the 
highest possible rating, so the appeal continues.  See AB v. 
Brown, 6 Vet. App. 35 (1993).  A supplemental statement of 
the case (SSOC) was issued in November 2006.  


FINDINGS OF FACT

1.  The veteran does not suffer from chronic otitis 
media/externa.  

2.  The veteran does not suffer from chronic disability 
related to the inservice left wrist injury.  

3.  The veteran's service-connected bilateral pes planus has 
been productive of pain on manipulation and use of the feet 
and tenderness.  

4.  The veteran's service-connected bilateral pes planus does 
not result in severe flat feet with objective evidence of 
marked deformity, such as pronation and abduction; pain on 
manipulation and use accentuated; indications of swelling on 
use; and characteristic callosities.  


CONCLUSIONS OF LAW

1.  Otitis media and otitis externa were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  

2.  Residuals of a left wrist injury were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303 (2007).  

3.  The criteria for an initial rating in excess of 10 
percent for bilateral pes planus have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate the claim; to indicate which 
information and evidence VA will obtain and which information 
and evidence the claimant is expected to provide; and to 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The U.S. Court of 
Appeals for Veterans Claims has held that VCAA notice should 
be provided to a claimant before the initial RO decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, if VCAA notice is provided after the initial 
decision, such a timing error can be cured by subsequent 
readjudication of the claim, as in an SOC or Supplemental SOC 
(SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

The U.S. Court of Appeals for the Federal Circuit recently 
held that any error in a VCAA notice should be presumed 
prejudicial.  VA bears the burden of rebutting the 
presumption, by showing that the essential fairness of the 
adjudication has not been affected because, for example, 
actual knowledge by the claimant cured the notice defect, a 
reasonable person would have understood what was needed, or 
the benefits sought cannot be granted as a matter of law.  
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Here, 
the claimant has not demonstrated any error in VCAA notice, 
and therefore the presumption of prejudicial error as to such 
notice does not arise in this case.  Id.  

In this case, VA satisfied its duty to notify by means of a 
letter dated in February 2004 from the RO to the veteran 
which was issued prior to the RO decision in July 2004.  That 
letter informed the veteran of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters 
provided to the veteran complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify and assist.  He was provided an opportunity at 
that time to submit additional evidence.  In addition, the 
September 2005 SOC, the April 2006 SSOC, and the November 
2006 SSOC each provided the veteran with an additional 60 
days to submit additional evidence.  Thus, the Board finds 
that the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims.  It also appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notice.  

As noted above, VCAA notification pre-dated adjudication of 
this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  In 
addition, to whatever extent the recent decision of the Court 
in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), 
requires more extensive notice in claims for compensation, 
e.g., as to potential downstream issues such as disability 
rating and effective date, the Board finds no prejudice to 
the veteran in proceeding with the present decision, since 
the veteran was informed of the provisions of Dingess in 
April 2006.  

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

Given the ample communications regarding the evidence 
necessary to establish service connection for otitis 
media/externa, service connection for residuals of a left 
wrist fracture, and a higher evaluation for bilateral pes 
planus, given that he has been provided all the criteria 
necessary for establishing service connection and higher 
ratings, and considering that the veteran is represented by a 
highly qualified veterans service organization, we find that 
any notice deficiencies are moot.  See Conway v. Principi, 
353 F.3d 1369, 1374 (2004), hold that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."  

After reviewing the claims file, the Board also concludes 
that VA's duty to assist the veteran with his claims has been 
met.  The record includes service medical records and post-
service private and VA medical records.  The veteran has been 
afforded VA examinations in connection with his claims.  The 
record as it stands includes sufficient competent evidence to 
decide the issues on appeal. 

II.  Factual background.

The service medical records show that the veteran was seen in 
the emergency room in June 1985 because he had injured his 
left hand which was jammed into a golf cart; he complained of 
pain in the left wrist, thumb and index finger.  On 
examination, he had edema of the index metaphalangeal joint; 
he had difficulty flexing his fingers and wrist due to pain.  
X-ray study of the left hand/wrist did not reveal any 
fractures.  A finger splint and a volar wrist splint were 
applied.  The assessment was left hand contusion.  The 
veteran was seen in August 1996 for complaints of left ear 
pain for the past two days; he complained of pain on the 
inside of the ear, but he denied any cold symptoms.  The 
diagnosis was serous otitis media.  In March 1999, the 
veteran was again seen for complaints of pain in the left 
ear; the assessment was otitis media/externa, left ear; he 
was prescribed antibiotics and pain medication with good 
response.  Throughout service, the veteran was diagnosed with 
and treated for flat feet.  Inservice examinations subsequent 
to the 1985 left wrist injury reflect findings of clinically 
normal upper extremities and do not refer to any left wrist 
problems. 

The veteran's initial claim for service connection (VA Form 
21-526) was received in January 2004.  In conjunction with 
his claim, the veteran was afforded a general VA examination 
in February 2004.  The veteran reported no pain in the ears, 
discharge, hearing loss, tinnitus, vertigo, loss of balance, 
and no pruritus.  The ear drums were intact, with no 
perforation or discharge.  The pertinent diagnoses were 
recurrent acute otitis media, resolved; and recurrent acute 
otitis externa, resolved.  

The veteran was also afforded a VA orthopedic examination in 
February 2004.  It was noted that the veteran was apparently 
found to have some form of fracture in the left wrist 
following an injury in May 1985; subsequently, he had no 
residual difficulties related to the wrist.  His wrist showed 
no evidence of swelling, deformity, effusion, or crepitation.  
The examiner noted that the veteran had a history of a 
fracture of the left wrist, treated by cast immobilization.  
At the present time, he has no complaints related to the 
wrist.  There is no indication of disability or functional 
impairment.  Thus, it appears that there is no indication of 
any specific orthopedic problem related to the wrist.  

At the time of the examination, the veteran described 
flattening of the longitudinal arches; he has received custom 
orthotics, as well as using over-the-counter appliances.  The 
veteran indicated that his feet are comfortable in the 
morning with no particular increased pain or disability.  
Examination of the feet revealed virtually a grade II pes 
planus flattening of the longitudinal arches.  With 
manipulation of the feet, there was a feeling of tightness in 
the midtarsal articulations.  Motor power of his feet was 
satisfactory.  The veteran was able to walk on tiptoe and/or 
his heels without a problem.  X-ray study revealed bilateral 
pes planus on standing lateral views.  The examiner noted 
that the veteran presented with evidence of a grade II pes 
planus flattening of the longitudinal arches; this does not 
appear to be a typical completely flexible foot with some 
evidence of slight rigidity in the midtarsal joints.  The 
examiner also noted that the veteran appears to have minor 
symptoms related to the feet with regards to prolonged 
standing, but is able to run intermittently and there was no 
evidence of any significant functional impairment at the 
present time.  Repetitive activities do not appear to be 
associated with any increase of impairment.  

During a clinical visit in March 2005, the veteran continued 
to complain of increased foot pain with prolonged walking or 
with running with supports.  The assessment was pes planus.  
When seen in May 2005, the veteran complained of left arch 
pain and a right dorsum bump pain.  The assessment was pes 
planus with uncontrolled pronation.  

Of record is a treatment report from Dr. Sam Raborn, dated in 
June 2005, indicating that he was seen for a follow up 
evaluation for right ear infection; he stated that the ear 
felt clogged and sore, but without discharge.  Examination 
revealed cerumen in the left ear; no pertinent diagnosis was 
noted.  

At a personal hearing in February 2006, the veteran 
maintained that his pes planus had increased in severity.  
The veteran testified that he experienced problems with pain 
and soreness in the soles of both feet, especially with 
prolonged walking and activity.  The veteran indicated that 
the pain is usually relieved by removing his shoes and 
soaking his feet in water; he also reported taking Motrin.  
The veteran also indicated that he has been issued orthotic 
devices which seem to provide some support around the heels.  
The veteran indicated that he began having ear infections in 
1985/1986 after being released from active duty in the Marine 
Corps.  The veteran stated that he gets ear infections 
approximately once a year; he is usually prescribed ear drops 
to flush out the ears.  The veteran reported fracturing his 
left wrist while on active duty when his hands got caught in 
the steering wheel of a golf cart; the veteran reported 
injuring his left index finger in the same incident.  The 
veteran noted that service connection has been established 
for his left index finger.  The veteran indicated that he 
experiences weakness and increased pain with use of the left 
wrist; he also has discomfort with cold weather.  The veteran 
stated that he currently experience similar symptoms as he 
noted in service following the fracture of his left wrist.  

The veteran was afforded another VA examination for 
evaluation of ear diseases in March 2006.  At that time, the 
veteran reported that he averaged one ear infection per year 
but he did not indicate that one ear more than the other is 
involved.  The veteran denied a history of hearing loss or 
tinnitus.  An otologic examination revealed both external 
auditory canals and tympanic membranes to be normal in 
appearance.  There was an active light reflex present on the 
surface of both tympanic membranes, and the tympanic 
membranes were both translucent and normal in appearance.  
There was no evidence of otitis media present.  Both external 
auditory canals were also normal in appearance.  There was no 
drying or evidence of acute or chronic otitis externa 
present.  The examiner opined that there was no evidence of 
acute/chronic otitis media or otitis externa.  

A special joints examination was also conducted in March 
2006.  It was noted that the veteran has worked for the past 
10 years in financial services and was able to work 
regularly.  The veteran indicated that he is unable to run or 
participate in sports due to the pain and manipulation causes 
pain with the use of his feet.  Examination of the feet 
showed pes planus Grade I, with no calluses, normal contour 
and pronation Grade I.  Most of his tenderness was in the 
longitudinal arch not beneath the metatarsal heads or in the 
heels.  It was noted that the veteran plays golf once a week 
and uses a cart to play 18-holes.  After about 9-holes, he 
starts having foot pain.  It was noted that the veteran uses 
orthotic inserts, which have helped.  Subjective complaints 
were mild not including weakness but including some 
fatigability.  Findings in each foot were identical.  
Evidence of painful motion, edema, weakness and instability 
were not found although in the veteran's verbal report in the 
interview, he stated that he had lost the ability to take 
part in most sports or to run and that he had some pain on 
manipulation of his feet.  There were no limitations on 
standing and walking, but he had a little limitation when he 
played 18-holes of golf.  There was no abnormal weight 
bearing effect on his shoes.  Achilles tendons were 
symmetrical and non-tender.  Mild manipulation yielded only 
mild tenderness in the right longitudinal arch.  The examiner 
noted that x-rays of the feet and left wrists were both 
negative.  The impression was grade I pes planus, grade I 
pronation, and plantar fasciitis with mild tenderness in the 
longitudinal arch; status post injury possible hairline 
fracture of the scaphoid bone not clearly stated in the 
record.  

III.  Legal Analysis-Service connection.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury or disease during such service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303(a) (2007).  
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  When a condition noted during service is not 
shown to be chronic, or the fact of chronicity in service is 
not adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; and 
Gilbert v. Derwinski, 1Vet. App. 49, 55 (1990).  

A.  S/C-Otitis media and otitis externa.

The service medical records show that the veteran was treated 
for otitis media/externa of the left ear in August 1996.  In 
March 1999, the veteran was again seen for complaints of pain 
in the left ear; the assessment was otitis media/externa, 
left ear.  

At his personal hearing in February 2006, the veteran 
testified that he continued to experience ear infections once 
a year; however, the considerable VA examination and 
treatment records contained in the file, do not note any 
complaints, abnormal clinical findings, or diagnosis of 
otitis media/externa.  

Significantly, following a VA examination in February 2004, a 
VA examiner stated that the acute otitis externa and otitis 
media had resolved and there were no residuals.  While the 
veteran was seen for complaints of ear pain in June 2005, the 
veteran was afforded a VA examination.  Physical examination 
revealed cerumen in the left ear; however, no pertinent 
diagnosis of a current ear disease was reported.  Moreover, 
in March 2006, a VA examiner indicated that there was no 
evidence of acute/chronic otitis media or otitis externa; the 
diagnosis was person feared complaint in whom no diagnosis 
was made.  

As noted above, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

In the absence of proof of a present disability, there can be 
no valid claim or the grant of the benefit.  Rabideau.  Where 
the question requires medical expertise, medical evidence is 
required.  See Espiritu.  The competent evidence establishes 
that there is no current ear disability, specifically otitis 
media/otitis externa.  Regardless of inservice ear 
infections, a current diagnosis is necessary to establish 
service connection.  Consequently, in the absence of medical 
evidence that the veteran currently has chronic otitis 
media/externa, service connection must be denied.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  



B.  Residuals, left wrist injury.

Having reviewed the evidence pertaining to this claim, the 
Board concludes that service connection is not warranted for 
residuals of a left wrist injury.  Although service medical 
records do in fact document an injury to the left wrist in 
1985, a review of service medical records does not show any 
subsequent left wrist complaints or abnormal findings.  
Significantly, numerous inservice examinations during the 
years subsequent to the 1985 injury show clinically normal 
upper extremities and to not document any findings of left 
wrist disability.  Even more significant is the fact that 
more recent medical examinations conducted in connection with 
his claim show no current chronic residual disability.  In 
this regard, the February 2004 examiner reported that at the 
present time, the veteran had no complaints related to the 
wrist and there was no indication of disability.  Notably, x-
rays were negative.  X-rays were again normal at the time of 
a subsequent VA examination in March 2006.  The examiner 
reported status post injury possible hairline fracture of the 
scaphoid bone.  However, in the context of the lack of 
current findings of any disability, this does not appear to 
be a diagnosis of a current disorder, only a speculative 
reference to a possible fracture which was apparently based 
on the history reported to the examiner by the veteran since 
the contemporaneous service medical records do not in fact 
document any fracture.  

Without persuasive medical evidence of current chronic wrist 
disability related to the inservice injury, service 
connection is not warranted.  The Court has indicated that in 
the absence of proof of a present disability, there can be no 
valid claim for service connection; an appellant's belief 
that he or she is entitled to some sort of benefit simply 
because he or she had a disease or injury while on active 
service is mistaken, as Congress has specifically limited 
entitlement to service connection to cases where such 
incidents have resulted in a disability.  Brammer v. 
Derwinski, 3 Vet.App. 223 (1992). 



IV.  Legal Analysis-Higher Evaluation.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2007).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2007).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  It is thus essential, in 
determining the level of current impairment, that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  Nevertheless, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted 
for different time periods.  After careful review of the 
evidentiary record, the Board concludes that the veteran's 
bilateral pes planus has not changed and a uniform evaluation 
is warranted.  

The veteran's statements describing the symptoms of his 
service-connected disorder are competent evidence.  However, 
these statements must be considered with the clinical 
evidence of record and in conjunction with the pertinent 
rating criteria.  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2007).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.3 (2007).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert 
at 54.  

The veteran's bilateral foot disability is rated under 
Diagnostic Code 5276, pursuant to which pes planus is 
evaluated.  Under this code, a noncompensable (0 percent) 
rating is warranted for flatfoot that is mild, with symptoms 
relieved by built-up shoe or arch support.  A 10 percent 
rating is warranted for moderate flatfoot, with weight- 
bearing line over or medial to great toe, inward bowing of 
the tendo achillis, pain on manipulation and use of the feet, 
bilateral or unilateral.  A 30 percent rating is warranted 
for bilateral pes planus that is severe, with objective 
evidence of marked deformity (pronation, abduction, etc), 
pain on manipulation and use accentuated, indication of 
swelling on use, characteristic callosities.  A 50 percent 
evaluation is warranted for pronounced pes planus with marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo [A]chillis on manipulation that is not improved by 
orthopedic shoes or appliances.  

Considering the applicable criteria in light of the pertinent 
evidence of record, the Board finds that the veteran's level 
of impairment resulting from his bilateral foot disorder is 
appropriately evaluated at 10 percent for moderate impairment 
under Code 5276.  

In this regard, VA examinations in February 2004 and March 
2006 revealed no evidence of deformity, let alone marked 
deformity, nor did they show indication of swelling on use or 
characteristic callosities.  Although the veteran reported 
soreness and tenderness, neither examination report evidenced 
swelling.  The Board also notes that the VA outpatient 
treatment records likewise present no basis for any higher 
evaluation.  These records reflect very little complaints or 
treatment regarding the veteran's feet.  

Both the medical evidence and the veteran's statements 
reflect that the veteran's predominant symptom of his 
service-connected pes planus is foot pain and soreness.  The 
veteran specifically has remarked that he is in pain and has 
trouble walking any distance without resting.  In this 
regard, the veteran's complaints and findings of foot pain 
have been duly noted and are properly reflected in the 
current 10 percent evaluation for overall moderate impairment 
reflective of pain on manipulation and use of the feet.  

Clearly, the Board has considered the veteran's complaints.  
However, in view of the examination findings and those noted 
in VA outpatient records, the Board finds that the medical 
evidence does not support the next higher, 30 percent, 
evaluation for severe impairment under Diagnostic Code 5276, 
the appropriate diagnostic code for evaluating his 
disability.  

As the medical evidence of record relied on by the Board does 
not show any significant increase or decrease in 
symptomatology that would fulfill the requirements for an 
evaluation in excess of 10 percent under any applicable 
rating criteria involving the veteran's right foot disability 
during the appeal period, the Board concludes that staged 
ratings are not warranted for the veteran's service-connected 
bilateral pes planus.  See Hart, supra.  

For the foregoing reasons, the Board must conclude that the 
claim for a higher evaluation for bilateral pes planus must 
be denied. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 
2002).  




ORDER

Service connection for otitis media and otitis externa is not 
warranted.  Service connection for residuals of a left wrist 
injury is not warranted.  A rating in excess of 10 percent 
for bilateral pes planus is not warranted.  The appeal is 
denied as to all issues.  


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


